DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on May 3rd, 2022 is acknowledged.

EXAMINER’S AMENDMENT
 	The application has been amended as follows:  
Claims 7-9 have been cancelled, after their withdrawal by election restriction, with permission granted by the Applicant’s Representative, Tomoki Tanida, on May 23, 2022. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “injection unit” in claims 1 and 7.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The element “injection unit” in claims 1 and 7 invokes 35 U.S.C. 112(f), as “unit” is considered a substitute for “means”.  However, the structure and function of the element is defined in [0013, 0027] of the specification.  

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 1, for an injection molding machine comprising “a control unit configured to be connected with the mold gap detection sensor, the injection pressure sensor, and the screw position sensor, wherein an allowable amount where no flash occurs is set as a threshold for an amount of mold displacement of the mold, and allowable amounts where no flash occurs are set as thresholds for the injection peak pressure and the injection foremost position, and the control unit,” … “if the mold displacement change occurs or if the injection peak pressure anomaly and the injection foremost position anomaly occur, stops operation of the injection molding machine”, were not disclosed in prior art.  

The prior art of Kudo (US20100109183A1) teaches an injection molding machine (Fig. 2, item M) comprising a mold clamping unit (Fig. 2, item Mc) and an injection unit (Fig. 2, item Mi; [0027]), the mold clamping unit including a movable platen (Fig. 2, item 3m) attached movably along a tie bar (Fig. 2, item 29)  located across a stationary platen (Fig. 2, item 3c) and a pressure-receiving platen (Fig. 2, item 3cf), the mold clamping unit closing a mold including a movable mold attached to the movable platen and a fixed mold attached to the stationary platen and applying a mold clamping force to perform mold clamping by extension of a toggle mechanism [0048] located between the pressure-receiving platen and the movable platen and the injection unit performing injection filling of a molten resin into the clamped mold [0008], the injection molding machine further comprising a mold gap detection sensor (Figs. 1a-c, item 4) configured to detect mold displacement of the mold (Fig. 7, item Xc; [0043], the mold displacement referring to a change occurring in a gap between contact surfaces of the movable mold and the fixed mold during the injection filling [0029, 0042], and a control unit configured to be connected with the mold gap detection sensor [0029].
Kudo teaches setting clamping forces and determining the optimal mold gap for operation, but is silent on automatic operation of the molding machine.  Kudo is also silent on changes on length of the tie bar during injection, and on the controller connecting to an injection pressure sensor or a screw position sensor.
The prior art of Murata (US20120146260A1) teaches an injection molding machine (Fig. 3, item M) with a toggle-type clamping device that detects mold gap as affected of cavity pressure, clamping force, and further by the elongation of tie bars [0081].
The prior art of Kamiguchi (US20010030375A1) teaches an injection molding machine (Fig. 1) comprising a controller connected to detect and store injection pressure and screw position, configured to generate an alarm based on injection pressure reference data with respect to screw position exceeding set reference pressure data [0009, 0014].  
Kamaguchi is silent on stopping machine operation based on exceeded injection pressure and screw position values.
The prior art of Paulson (US3792134A) teaches an injection molding machine (Fig. 1) capable of automatic operation for repeated molding cycles [Col. 3, lines 7-11], comprising a cavity pressure sensor connected to a control unit [Col. 3, lines 39-56], wherein exceeding a peak injection pressure detected by will the cavity pressure sensor can result in the controller stopping operation of the automatic molding process [Col. 1, lines 21-24].

These prior arts of record fail to teach an injection molding machine control unit configured to stop operation of the machine, even before the presence of flash, if either a mold gap threshold value is exceeded, or if threshold values for peak pressure and foremost screw position are both exceeded, during injection.
These prior arts, alone or in combination with other discovered prior art, do not provide a grounds for rejection of claim 1.  
Therefore, claim 1 is allowable, and its dependent claims 2-6 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742